Judgment, Supreme Court, New York County, entered November 27, 1974, unanimously reversed, on the law and on the facts, and a new trial granted solely on the issue of damages, with $60 costs and disbursements of this appeal to abide the event, unless the plaintiff-respondent, within 20 days of service upon her by the defendant-appellant of a copy of the order entered herein with notice of entry, serves and files in the office of the trial court a written stipulation consenting to reduce the verdict in her favor to $150,000 and to the entry of an amended judgment in accordance therewith. If the plaintiff-respondent consents to the reduction, the judgment as so amended and reduced is affirmed, without costs or disbursements. The amount awarded by the jury was excessive and a judgment exceeding the amount indicated is not warranted on this record. Concur—Stevens, P. J., Kupferman, Murphy, Tilzer and Capozzoli, JJ.